In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-07-00131-CR
        ______________________________


        JEREMY JEMERE BELL, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 102nd Judicial District Court
              Red River County, Texas
              Trial Court No. CR00401




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION

        Jeremy Jemere Bell, appellant, has filed with this Court a motion to dismiss his appeal. The

motion is signed by Bell's counsel. Attached to the motion is "Appellant's Directive to Appellate

Counsel," stating Bell has instructed his counsel to file a motion to dismiss the appeal. This

document is signed by Bell and notarized. As authorized by Rule 42.2, we grant the motion. See

TEX . R. APP . P. 42.2.

        Accordingly, we dismiss the appeal.




                                              Bailey C. Moseley
                                              Justice

Date Submitted;           January 2, 2008
Date Decided:             January 3, 2008

Do Not Publish




                                                 2